Case 4:21-cr-00031-RSB-CLR Document 1 Filed 02/03/21 Page 1 of 6

U. S. DISTRICT COURT
Southern District of Ga.

 

 

UNITED STATES DISTRICT COURT bee ae
SOUTHERN DISTRICT OF GEORGIA 5-5 0 3
SAVANNAH DIVISION Yes
Deputy Yerk
UNITED STATES OF AMERICA INDICTMENT NO.
BAli-
v. 18 U.S.C. § 554 CR4 21-00 3 |
Smuggling
NIHAD AL JABERI

Failure to Notify a Common Carrier
13 U.S.C. § 305

Submitting False or Misleading
Export Information

)
)
)
)
)
) 18 U.S.C. § 922(e)
)
)
)
)
)

THE GRAND JURY CHARGES THAT:

COUNT ONE
Smuggling
18 U.S.C. § 554
On or about August 4, 2020, in Chatham County, within the Southern District

of Georgia, and elsewhere, the defendant,

NIHAD AL JABERI
did willfully and knowingly attempt to export and send the below-listed items from
the United States, contrary to Title 18, United States Code, Section 922(e) (Failure
to Notify a Common Carrier), and contrary to Title 13, United States Code, Section
305 (Submitting False or Misleading Export Information), which are laws of the

United States:

a. a Beretta, model APX, 9mm caliber pistol;
Case 4:21-cr-00031-RSB-CLR Document 1 Filed 02/03/21 Page 2 of 6

1.

a Magnum Research, model Desert Eagle, .44 caliber pistol;
an F&N, model 509, 9mm caliber pistol;

a Sako, model A7S, .308 caliber rifle, serial # K90825;

a Cooper Firearms, model Colt M2012-CLR, .308 caliber rifle;
a Christensen Arms, model 14, .308 caliber rifle;

a Weatherby, model MDT LSS-XL, .308 caliber rifle;

a Browning, model X Bolt, .308 caliber rifle; and

a Sabatti, model STR, .308 caliber rifle.

All in violation of Title 18, United States Code, Section 554.
Case 4:21-cr-00031-RSB-CLR Document 1 Filed 02/03/21 Page 3 of 6

COUNT TWO
Failure to Notify a Common Carrier
18 U.S.C. § 922(e)

On or about July 24, 2020, in Chatham County, within the Southern District

of Georgia, and elsewhere, the defendant,
NIHAD AL JABERI

did knowingly deliver and cause to be delivered to a common and contract carrier
for transportation and shipment in foreign commerce, to persons other than a
licensed importer, manufacturer, dealer and collector, a package containing
firearms, and did so without giving written notice to the carrier that such firearms
were being transported and shipped, in that AL JABERI listed the contents of the
package as “71 Pieces of Spare Auto Parts with No License Required,” while

knowing the package contained firearms.

All in violation of Title 18, United States Code, Section 922(e).
Case 4:21-cr-00031-RSB-CLR Document 1 Filed 02/03/21 Page 4 of 6

COUNT THREE
Submitting False or Misleading Export Information
13 U.S.C. § 305

On or about July 28, 2020, in Chatham County, within the Southern District
of Georgia, and elsewhere, the defendant,

NIHAD AL JABERI

did knowingly cause freight forwarder North Atlantic Logistics, Inc., to submit false
and misleading export information though a Shippers Export Declaration and the
Automated Export System, by falsely declaring the contents of the shipment to only
be “71 Pieces of Spare Auto Parts with No License Required” when, in fact, AL
JABERI knew the shipment at issue also contained firearms.

All in violation of Title 13, United States Code, Section 305.
Case 4:21-cr-00031-RSB-CLR Document 1 Filed 02/03/21 Page 5 of 6

FORFEITURE ALLEGATION

The allegations contained in Counts Two and Three of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 13, United States Code, Section 305(a)(8), Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461.

Upon conviction of the Title 13 offense alleged in Count Two of this Indictment,
the defendant, NIHAD AL JABERI shall forfeit to the United States pursuant to
Title 13, United States Code, Section 305(a)(8), any interest in, security of, claim
against, or property or contractual rights of any kind in the goods or tangible items
that were the subject of the violation, any interest in, security of, claim against, or
property or contractual rights of any kind in tangible property that was used in the
export or attempt to export that was the subject of the violation, and any property
constituting, or derived from, any proceeds obtained directly or indirectly as a result
of the violation, including, but not limited to,

Beretta, model APX, 9mm caliber pistol, serial # A03057 4X;

Magnum Research, model Desert Eagle, .44 caliber pistol serial #
DK0050568;
F&N, model 509, 9mm caliber pistol, serial # GKS0037076;

Sako, model A7S, .308 caliber rifle, serial # K90825;

e. Cooper Firearms, model Colt M2012-CLR, .308 caliber rifle, serial #
CLR0523;
Christensen Arms, model 14, .308 caliber rifle, serial # 7M05986;

Weatherby, model MDT LSS-XL, .308 caliber rifle, serial # VB124356;
Browning, model X Bolt, .308 caliber rifle, serial # 19467ZN354; and

Sabatti, model STR, .308 caliber rifle, serial # R71722.
5

pos

ee
Case 4:21-cr-00031-RSB-CLR Document 1 Filed 02/03/21 Page 6 of 6

(Collectively, the “Subject Property”).

Furthermore, upon conviction of the Title 18 offense alleged in Count Three of
this Indictment, the defendant, NIHAD AL JABERI shall forfeit to the United
States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461, any firearm or ammunition, involved in or used in

violation of the charged offense, including, but not limited to the Subject Property.

A True Bill. /

J

BALE +L

 

 

 

 

Bobby IéChristine Karl Knoche
United States Attorney Assistant United States Attorney
ee Chief, Criminal Division
Cy, ( :
Jennifer G.Sélari Darron J. Hubbard
Assistant nited States Attorney Assistant United States Attorney
Lead Cowtinsel Co Counsel
